DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  line 2 recites “parameter scope” which should be corrected to “parameter score.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out manually (i.e. mentally or with aid of pen and paper), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with the aid of pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc.
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components), and/or outputting the results (e.g. displaying the results) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

As noted above, the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in  MPEP § 2106.05(I)(A), limitations that the courts have 
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are a communications interface, a plurality of physiological sensors, a programmable data processor, memory storing instructions, and a display having a graphical user interface. The Examiner takes official notice that all of these items were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, numerous examples of the generic devices listed above can be seen in the art discussed later in this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 34-39, 41-43, and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2007/0118054 A1 to Pinhas et al. (hereinafter “Pinhas”).
Regarding Claims 34, 49 and 50, Pinhas teaches:
a communications interface (20) configured to receive data streams from a plurality of physiological sensors (30, 110), each of the plurality of sensors measuring a different physiological parameter of a patient (see e.g. FIG. 2, Paras. 175, 189, 323); 
at least one programmable data processor (16); and 
memory storing instructions (implicitly present for a processor which performs programmed functions) which, when executed by the at least one programmable data processor, result in operations comprising: 
receiving one or more data streams from each of the plurality of sensors via the communications interface, the one or more data streams comprising varying values generated by the sensor and characterizing the associated physiological parameter (see e.g. Para. 189, 291-293, 323); 
repeatedly determining, for each of the plurality of sensors, a parameter score based on whether the varying values for the physiological parameter measured by the sensor deviate from at least one pre-defined threshold (see, e.g., Para. 182: “derives a score for each parameter based on the parameter's deviation from baseline value”; Para. 292; Para. 293: “calculating a score for each parameter”; Para. 323: “assigns a score to each monitored parameter”); 
repeatedly calculating a magnitude of at least one of the deviations from the at least one pre-defined threshold (see, e.g., Para. 182: “based on the parameter's deviation from baseline values”; Para. 292: “ΔPi is the difference between the value of Pi for a given night and a baseline value defined for Pi”); 
defining two or more discrete ranges of deviations from the at least one pre- defined threshold (see e.g. Para. 292: “a value generated by inputting ΔPi into a lookup table is used” – the use of a lookup table necessarily implies that a given ΔPi must fall into one of multiple ranges present in the table); 
determining which of the discrete ranges the calculated magnitude of the at least one of the deviations falls into (see e.g. Para. 292: “a value generated by inputting ΔPi into a lookup table is used” – again, the use of a lookup table implies that the input ΔPi is matched with the appropriate range found in the table); 
repeatedly allocating factors to the calculated magnitude based at least in part on the determined discrete range, the factors being used to generate the parameter score determined for each of the plurality of sensors (see e.g. Para. 292: “a value generated by inputting ΔPi into a lookup table is used” – the value generated may be considered an allocated factor); 
repeatedly generating a patient health index by combining the parameter score determined for each of the plurality of sensors to characterize an overall health of the patient (see, e.g., Para. 182: “Pattern analysis module 16 may combine the scores, such as by taking an average, maximum, standard deviation, or other function of the scores. The combined score is compared to one or more threshold values (which may be predetermined) to determine whether an episode is predicted, currently occurring, or neither predicted nor occurring, and/or to monitor the severity and progression of an occurring episode; Paras. 292-293; Para. 323: “compound score”; Para. 324: “combination score”); and 
repeatedly providing data characterizing the patient health index (see e.g. Paras. 325-326 – the provided data is, for example, an alarm/alert and/or a message).

	Regarding Claims 35-36, see e.g. Para. 291 (the system performs its functions both continuously and periodically, i.e. continuously during periods such as each night). 

	Regarding Claim 37, see e.g. Paras. 325-326 (the provided data is, for example, an alarm/alert and/or a message).

	Regarding Claim 38, see e.g. Paras. 207, 214, 215, 323 (average values are used for pre-defined time windows). 

	Regarding Claim 39, see e.g. Paras. 292 and 323 (each parameter’s score is weighted – “Ai” is the weight in Para. 292, whereas “Const1” “Const 2” etc. are the weights in Para. 323). 

	Regarding Claim 41, see e.g. Paras. 211-212 (unreliable time segments are discarded).

	Regarding Claims 42-43, see e.g. Para. 182 (“For some applications, pattern analysis module 16 learns the criteria and/or functions for combining the individual parameter scores for the specific patient or patient group based on personal history. For example, pattern analysis module 16 may perform such learning by analyzing parameters measured prior to previous clinical events”) and Para. 292 (“learned”) and Para. 294-299 (the system learns from prior measured events, false positives/negatives, etc.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Pinhas as applied to claim 39 above, and further in view of US 2016/0220127 A1 to Boyer (hereinafter “Boyer”).
	Regarding Claim 40, Pinhas discloses the invention of claim 39 as discussed above, but fails to specifically teach varying the weight depending upon a time and/or a severity of the deviation from the threshold. Another reference, Boyer, teaches a similar diagnostic device in which weights assigned to each parameters may change based on a duration of the data exceeding a threshold (see Para. 44 of Boyer). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pinhas to modify weights based on the duration of the values exceeding a threshold, as seen . 

Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Pinhas as applied to claim 34 above, and further in view of US 2013/0211214 A1 to Olsen (hereinafter “Olsen”).
	Regarding Claims 44-48, Pinhas teaches a display and teaches that the raw and/or processed data can be output for analysis (see e.g. Para. 175 and 197). However, Pinhas fails to explicitly teach displaying the health index over time in relation to the parameters scores, or displaying the thresholds, or wherein a color of at least a portion of the visualization varies depending on the allocated factors and/or deviations from the thresholds. However, as an initial matter, given that all of the data listed in claims 44-48 is possessed by Pinhas’ system, and given that Pinhas teaches a display and teaches that the data can be output for further analysis, it logically follows that it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pinhas to display any of the data present in the system, e.g. the health index and parameter scores, thresholds, etc., because doing so would intuitively allow a user to manually review the data for further analysis. Additionally, Olsen teaches a similar diagnostic device including a graphical user interface that outputs various indicators such as physiological measurements (Para. 26), trend graphs (Para. 35) thresholds (Paras. 36 and 38) and colors for these displayed values (generally see Paras. 25-51 and FIGS. 1-5; various collected and processed physiological data is displayed, including the use of colors to “help medical practitioners to quickly and easily determine the current status of the physiological parameter” [Para. 27] and “The color of the health indicator bars can indicate patient condition, such as normal, deteriorating, severe, and critical. For example, green can indicate a normal physiological signal, yellow can indicate a deteriorating condition, orange can indicate a severe condition, and red can indicate a critical condition. A health practitioner can quickly assess a patient's health by evaluating the color of each health indicator” [Para. 42]). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Pinhas to display any one or more of the collected and/or processed values stored in the system, including the use of changing the color of displayed regions/portions, as seen in Olsen, because doing so would conveniently and intuitively present the data for additional review/analysis by a user, and the use of different colors specifically would enhance the ease of viewing the data as discussed in e.g. Paras. 27 and 42 of Olsen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Friday, October 22, 2021